Grant, C. J.
(after stating the facts). I think the instruction was correct. He is bound by his settlements. He knew that Ballin did not settle with or pay him. The settlements and receipts were binding upon him, and bar recovery. He kept silent when he should have spoken. The law estops him to speak afterwards. No better illustration of the wisdom of this rule can be found. For five years plaintiff claimed he was entitled to overtime, but kept no accounts. He settled with his employer weekly, and meanwhile to no agent of his employer did he mention this claim until nearly four months after he had left its employ. I think the case is clearly within the principles enunciated in Bartlett v. Railway Co., 82 Mich. 658, and Brighton v. Railway Co., 103 Mich. 420.
The judgment must be affirmed.
The other Justices concurred.